Atkinson, J.
It plainly appearing that the property of the plaintiff, a married woman, was given up by her for the purpose of suppressing a criminal prosecution against her husband and son, and to settle a debt due by the husband, she was entitled to maintain an action for its recovery against the person who thus took it from her. The evidence demanded a finding in her favor, and the judgment for the defendant rendered by the judge without a jury was totally unsupported.

Judgment reversed.

Defendant testified: Berry Mills lived with him in 1894r and he stood Mills’ security for supplies; that is, he took Mills’ obligation for $75 or $80 for supplies, and transferred and endorsed it to Campbell, and Mills got the supplies on it. Campbell also took a mortgage from plaintiff for $15 to get supplies, and witness thinks Berry Mills signed this mortgage. In the fall and winter of 1894 witness went with Berry, and when they sold cotton, had the same credited on the obligations Campbell held against Berry and plaintiff. All was paid on said obligations but about $23. When Campbell foreclosed his lien for supplies made by Berry to witness and transferred as above mentioned, Campbell transferred the foreclosed lien to witness, who had it levied, had the property of Berry Mills sold and got some money on it. Witness bid the property in. The lien papers and mortgage were lost. After the property had been levied on, witness sued out two warrants against Berry and his son, for taking some of the com that was covered by Campbell’s lien, and had them arrested. He agreed to release them if they would pay the balance due on the claims transferred to him by Campbell, when plaintiff surrendered or gave the two cows sued for to witness, which he took in satisfaction of said claims, he paying the cost of the warrants, and the criminal cases were dropped. Did not think the two cows were worth over $12; sold them some weeks afterwards for $12. — Lanceford, constable, testified: He levied the lien fi. fa. on the corn, cotton, etc., and sold it for a little over $20. Hudgins bought it in, and paid the cost. Witness served the warrants, and Hudgins said that if Mills and his son would pay the balance due him, he would discharge them. Plaintiff was very anxious to have them discharged, to which Hudgins agreed and took the cow and calf sued for in satisfaction of his claim, paid the costs and dropped the prosecution. She agreed the cows might go in that way. The cows were not worth over $12 or $15. — Campbell testified: Some time in the first of 1894 Hudgins transferred a lien contract made by Berry Mills, by endorsement to witness, for Berry to get supplies, about $60; and witness let Berry have supplies on it. Some time in the summer of 1894 plaintiff made another mortgage to witness for $15 to get supplies for herself and family. Witness thinks Berry signed it with her, but is not certain. The mortgage covered the cow sued for. Payments were made on the mortgage until it was paid and cancelled. Berry paid on the lien given in the spring for supplies until it was reduced to about $23. Witness foreclosed it in the winter, and transferred it to Hudgins. — There was further evidence for defendant that the cows were worth some $12 or $14.
J. N. Grlenn and W. M. Morrison, for plaintiff.
John A. Wimpy, for defendant.